Citation Nr: 0613714	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-40 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for scar, 
residual of myomectomy.

3.  Entitlement to an initial rating in excess of 20 percent 
for low back strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for low 
back strain, assigning an initial 10 percent schedular 
evaluation, and scar, residuals of myomectomy, assigning an 
initial noncompensable evaluation.  These ratings are 
effective from the date following the veteran's separation 
from service, May 12, 2001.  Thereafter, the schedular rating 
for the veteran's low back strain was increased to 20 percent 
disabling, effective from May 12, 2001.  The veteran changed 
her address and the RO in Atlanta, Georgia has assumed 
jurisdiction.  

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn her appeal with respect to the assigned evaluation 
for her low back strain.  Accordingly, the claim remains in 
appellate status.

Subsequent to the December 2005 Video Conference hearing, 
additional medical evidence has been received at the Board 
from the veteran.  This evidence is accompanied by a 
statement from the veteran in which she specifically waives 
review of this evidence by the RO.  See 38 C.F.R. § 20.1304 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
tinnitus as well as increased ratings for her service 
connected low back strain and scar, residuals of myomectomy.  

An October 2002 report of VA audiometric examination notes 
that the veteran's claims file was not available for review 
and includes the opinion that, given the veteran's normal 
hearing sensitivity, her complaints of tinnitus are 
considered not due to her military service.  However, a 
review of the veteran's service records includes a finding of 
mild high frequency hearing loss and an audiometric 
examination report which reflects her statement that she was 
"routinely noise exposed."  Accordingly, the Board finds 
that a VA examination, to determine the etiology of the 
veteran's tinnitus, is necessary.  

The veteran was afforded VA examinations for her service 
connected low back strain and scar, residual of myomectomy, 
in October 2002.  A report of these examinations is 
associated with the claims file.  However, during her 
December 2005 Video Conference hearing, the veteran testified 
that these disorders had increased in severity.  
Specifically, she reported that part of the scar is 
constantly numb and part of it becomes tender upon squatting 
or touching.  She further testified that her low back strain 
is productive of spasms which radiate down her left leg and 
cause her to fall.  Thus, inasmuch as the current nature and 
extent of these disorders is unclear, the veteran should be 
scheduled for a VA examination for the purpose of determining 
the current severity of her low back strain and scar, 
residual of myomectomy.  

Finally, it is noted that, during her December 2005 Video 
Conference hearing, the veteran reported that she had been in 
receipt of treatment for her back impairment at the VA 
Medical Center (VAMC) in Atlanta, Georgia.  On remand, the RO 
should secure current VA treatment records in order to comply 
with VA's duty to assist.  38 U.S.C.A. § 5103A(c)(2).  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, the RO should obtain all 
available records of VA and/or private 
treatment identified by the veteran for 
the claimed disorders.  The attention of 
the RO is specifically directed to 
treatment records from the VAMC in 
Atlanta, Georgia.  

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, schedule the veteran for a 
VA examination in order to determine the 
nature and etiology of her tinnitus.  
Based upon examination of the veteran and 
review of all pertinent medical history, 
the examiner should provide an opinion as 
to the whether it is at least as likely 
as not that the veteran's tinnitus is 
etiologically related to her period of 
active service.  A complete rationale 
must be provided for all opinions 
expressed.

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, schedule the veteran for a 
VA examination in order to determine the 
current manifestations of her service-
connected low back strain and scar, 
residual of myomectomy.  Based upon 
examination of the veteran and review of 
her pertinent medical history, the 
examiner should provide an opinion as to 
the following:

a)  With respect to the low back, the 
examiner should note the range of motion 
for the lumbar spine.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.

Finally, the examiner should state, if 
possible, the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?

b)  With respect to the scar, the 
examiner should state whether it is: (i) 
poorly nourished with repeated 
ulceration; (ii) superficial and unstable 
(a superficial scar is one not associated 
with underlying soft tissue damage.  An 
unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar); 

(iii) tender and painful on objective 
demonstration, and/or (iv) results in 
limitation of function.  The size of the 
scar should be stated in centimeters.  

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.  

Any opinion expressed should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

4.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and her 
representative with a supplemental 
statement of the case and afford an 
appropriate opportunity to respond. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





